            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

ROBERT E. DUPREE, SR.                                            PLAINTIFF

v.                          No. 4:19-cv-590-DPM

STATE OF ARKANSAS; and
CITY OF LITTLE ROCK
CODE ENFORECMENT                                             DEFENDANTS

                                   ORDER
      Dupree and the City of Little Rock are in a zoning dispute about
having a church on the premises at 7925 Mabelvale Cut-Off Road. The
Little Rock District Court, Environmental Division has ordered him to
appear this afternoon in case No. LREN-19-203. Dupree removed that
case here last week, relying on 28 U.S.C. § 1443. The statute allows
removal of certain state cases involving civil rights. In his notice of
removal, Dupree cites the First Amendment, the Fourteenth
Amendment's guarantees of due process and equal protection, and the
Americans with Disabilities Act- because some of the church members
are disabled. This Court lacks subject matter jurisdiction.
      28 U.S.C. § 1443(2) does not apply because Dupree is not a federal
officer or agent (or supporting actor) involved in "affirmatively
executing duties under any federal law providing for equal civil
rights." City of Greenwood, Mississippi v. Peacock, 384 U.S. 808,824 (1966).
     The first part of the statute, 28 U.S.C. § 1443(1), does not apply
either. The removing party must invoke "law providing for specific
civil rights stated in terms of racial equality." Georgia v. Rachel, 384 U.S.
780, 792 (1966).        Dupree's broad contentions under the First
Amendment and the Due Process Clause do not suffice "because the
guarantees of those clauses are phrased in terms of general application
available to all persons or citizens, rather than in the specific language
of racial equality that § 1443 demands."        Ibid.   The ADA is about
disabilities, not race, so it doesn't provide solid footing. What about
the Equal Protection Clause? Georgia v. Rachel's reasoning seems to
undermine reliance on that Clause's general words, too. Assuming the
Clause does provide an adequate foundation, Dupree' s allegations are
nonetheless insufficient. He must make an adequate showing that he
          II
has been denied or cannot enforce the specified federal rights in the
courts of the state." Johnson v. Mississippi, 421 U.S. 213, 219 (1975)
(quotations omitted). The statute "normally requires that the denial be
manifest in a formal expression of state law." Ibid. Dupree points to no
such Arkansas law. And he alleges no facts sufficient for this Court to
          II
make an        equally firm prediction" that Dupree will be denied, or
cannot enforce, his right to be treated as an equal citizen by the
Environmental Division of Little Rock's District Court. Ibid. Dupree



                                    -2-
must make his argument against the City's code enforcement there.
The case is remanded.
     So Ordered.


                              D.P. Marshall Jr.
                              United States District Judge




                              -3-
